Me. Justice Burnett
delivered the opinion of the court.
1. While it is not directly so stated in the complaint, we must necessarily infer that the plaintiff was convicted in the Justice’s Court. We deduce this conclusion from the fact that it is stated that the criminal case was appealed to the Circuit Court. In such cases the defendant alone can appeal, and only when the judgment is that he pay a fine of not less than $20 or be imprisoned not less than ten days: Section 2510, L. O. L.
2. It is thus requisite to determine the effect to be given to a judgment of conviction which was reversed on appeal as relates to the allegation of want of probable cause. Many authorities hold that, especially *343where the trial is by jury, a conviction, although subsequently set aside, is conclusive evidence of probable cause for the prosecution. The reasoning upon which the doctrine is based is that the issue was submitted to a court of competent jurisdiction and was decided adversely to the defendant in that proceeding, which means that it has been judicially determined, not only that there was probable -cause to believe him guilty, but also that there is no reasonable doubt of his guilt. An acquittal on appeal goes no further than to establish that in the judgment of another set of triers there was a reasonable doubt about his culpability, leaving the existence of probable cause for the prosecution not necessarily disturbed. However this may be, the statement of the law most favorable for the plaintiff on this appeal is that a conviction, though afterward reversed, is conclusive against want of probable cause, and will defeat an action for malicious prosecution unless it is made to appear by allegation and proof that the same was secured by fraud or perjury: Saunders v. Baldwin, 112 Va. 431 (71 S. E. 620, Ann. Cas. 1913B, 1049, 34 L. R. A. (N. S.) 958, and note).
3. We turn to an examination of the complaint to discern whether it contains sufficient averment to overturn the conviction which we are compelled to read into that pleading. It is utterly devoid of any charge of fraud, such as bribing a jury or witnesses, suppressing testimony, or the like. The attack upon the conviction must depend upon whether perjury affecting the result is properly charged in the complaint.
4. The statement is that the present defendant “knew that said accusation in said criminal complaint charging plaintiff herein with trespass was untrue,” which complaint “the said defendant duly verified as
*344by law required.” Sucb averments amount only to the pleader’s conclusions of law, and do not constitute allegations of fact. It is necessary in such cases to state what the charge was, and also what was the actual fact, so that the court may be able to draw the conclusion of whether or not the former was untrue. Again, the verification itself or the substance and nature of the administration of the oath must be set out to the end that the court, instead of the pleader, may be able to say if the complaint was “verified as by law required.” Still further, it is not charged that the defendant was a witness at the trial of the criminal case in the Justice’s Court. For all that appears, the prosecution may have been supported by truthful and credible witnesses deposing directly to culpable acts of the plaintiff here or to circumstances convincing the justice or the jury of his guilt. The fault of pleading conclusions of law is discussed in
State v. Chadwick, 10 Or. 423; O’Hara v. Parker, 27 Or. 156 (39 Pac. 1004); Zorn v. Livesley, 44 Or. 501 (75 Pac. 1057); State v. Malheur County Court, 46 Or. 519 (81 Pac. 368); Id., 54 Or. 255 (101 Pac. 907, 103 Pac. 446); Darr v. Guaranty Loan Assn., 47 Or. 88 (81 Pac. 565); Van Buskirk v. Bond, 52 Or. 234 (96 Pac. 1103); Morton v. Wessinger, 58 Or. 80 (113 Pac. 7); Long v. Dufur, 58 Or. 162 (113 Pac. 59); Moore v. Fowler, 58 Or. 292 (114 Pac. 472); Proebstel v. Trout, 60 Or. 145 (118 Pac. 551); McDaniel v. Chiaramonte, 61 Or. 403 (122 Pac. 33); Splonskofsky v. Minto, 62 Or. 560 (126 Pac. 15); Shipman v. Portland Const. Co., 64 Or. 1 (128 Pac. 989); Equi v. Olcott, 66 Or. 213 (133 Pac. 775); Purdin v. Hancock, 67 Or. 164 (135 Pac. 515); Barnard v. Houser, 68 Or. 240 (137 Pac. 227); Templeton v. Cook, 69 Or. 313 (138 *345Pac. 230); Farrell v. Kirkwood, 69 Or. 413 (139 Pac. 110).
By necessary inference the complaint shows a conviction of the plaintiff in a court of competent jurisdiction, but does not state enough to destroy the conclusiveness of the judgment as evidence of probable cause for the prosecution.
5, 6. The complaint upon which this action was tried was subject to the objection that it does not state facts sufficient to constitute a cause of action. This may be raised at any time, even for the first time on appeal to this court. The Circuit Court should have permitted the defendant to file his proposed demurrer and should then have sustained it.
For these reasons, the judgment granting a new trial is affirmed. Affirmed.